Case 4:18-cv-00436 Document 78 Filed on 02/23/21 in TXSD Page 1 of 9

1/1

To Clerk of Court:

As the defendant, Capital Advance Solutions, LLC, has not responded to a
demand for payment of the judgement awarded in this case (and has not
appealed the verdict), I am now proceding with post-judgement discovery.
The first step we are taking is to track down assets that can be seized
to satisfy the judgement.

In aid of this, I am requesting that the attached subpoenas be issued
for Capital Advance Solutions (defendant) via its agent of record, and
to the owner/operator/agent of record for the company, Charles Betta.

Thank you,
Paul R. F. Schumacher

[S12 Oa Kview SE . United States Courts

Southern District of Texas
FILED

Deyan, Tx 77802 FEB 23 2001

Nathan Ochsner, Clerk of Court

 

2021-02-11 10:20:10 2021-02-11 Note to Clerk.txt
Case 4:18-cv-00436 Document 78 Filed on 02/23/21 in TXSD Page 2 of 9

mS - a

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

 

Schumacher CASE NO.: 4:18-CV-00436
OW,
| CAPITAL ADVANCE SOLUTIONS, LLC,
Charles Betta,
Dan Logan
/

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

{

°, A statement of current assets, including cash and non-cash assets, as well as any payables or debts

owed to the company.

e| Every bank account held by the company from Jan-2016 until! present, including:

o Institution and Branch

o Current value

o Account Number

o Name on the account

o If closed, date closed and to which accounts or entities the funds remaining were transferred
on or shortly before closure.

e| The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)

recording the termination of the LLC.

e Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

the years 2016-2020.

 
Case 4:1 8sGisbind $0 prddaée BBEUMenE, Information GbIEAs ila CitiPherioh age 3 of 9

ow

 

e Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.
e| Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST
Paul.R.F.Schumacher@gmail.com, on or before the
specified date. (or at your ordinary place of
business to our designated agent at a mutually-
agreed time and.date, should the court not allow
for electronic delivery.)

OR

 

Date Requested : 11-FEB-2021

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

 

|
The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or

|
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.
Case 4:18-cv-00436 Document 78 Filed on 02/23/21 in TXSD Page 4 of 9

ae. S
Page 1 of 2
UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION
Schumacher CASE NO.: 4:18-CV-00436
Vv.
_ CAPITAL ADVANCE SOLUTIONS, LLC,
: Charles Betta,
_ Dan Logan

 

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

e Astatement of current assets, including cash and non-cash assets, as well as any payables or debts

| owed to the company.

. Every bank account held by the company from Jan-2016 until present, including:

© Institution and Branch

o Current value

o Account Number

o Name on the account

o If closed, date closed and to which accounts or entities the funds remaining were transferred
on or shortly before closure. .

e. The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)

! recording the termination of the LLC.

e Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

the years 2016-2020.
Case 4:18 5Gy5Qind 25 prddade BOaIMents, Inftonattn, Ge Ghee ite CRAXetioPage 5 of 9

ae GS

 

© Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.

_e  Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

|
Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, -to the email address: issuance, by 5:00 pm EST
Paul.R.F.Schumacher@gmail.com, on or before the
specified date. (or at your ordinary place of
business to our designated agent at a mutually-
agreed time and date, should the court not allow
for electronic delivery.)

|

| OR

Date Requested : 11-FEB-2021

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

|
|
|
|

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.

 

 
4)
XM
|

Case 4:18-cv-00436 Document 78 Filed on 02/23/21 in TXSD Page 6 of 9

Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

Schumacher CASE NO.: 4:18-CV-00436

Vv

CAPITAL ADVANCE SOLUTIONS, LLC,

_ Charles Betta,
. Dan Logan

 

 

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

To: Capital Advance Solutions, LLC,
| ¢/o its registered Agent Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

e Astatement of current assets, including cash and non-cash assets, as well as any payables or debts

owed to the company.

e Every bank account held by the company from Jan-2016 until present, including:

°

4

oO

Institution and Branch

Current value

Account Number

Name on the account

If closed, date closed and to which accounts or entities the funds remaining were transferred

on or shortly before closure.

e The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)

| recording the termination of the LLC.

e Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

| the years 2016-2020.
Case 4:1 85 GypQind tPprdd ite DOGIMeAt, InForniatun, Ge Ghyeas ie CRPHetioRage 7 of 9

ha

air’
a “ae

e Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.

e Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST

Paul. R.E.Schumacher@gmail.com, on or before the
specified date. (or at your ordinary place of
business to our designated agent at a mutually-
agreed time and date, should the court not allow
for electronic delivery.)

Date Requested : 11-FEB-2021

OR

 

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul.R.F.Schumacher@gmail.com; 979-476-8326.

|

{
1
Case 4:18-cv-00436 Document 78 Filed on 02/23/21 in TXSD Page 8 of 9

“™ Page 1 of 2

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF TEXAS
HOUSTON DIVISION

~ Schumacher CASE NO.: 4:18-CV-00436

 

 

V.
| CAPITAL ADVANCE SOLUTIONS, LLC,
! Charles Betta,

| Dan Logan

| /

I

SUBPOENA TO PRODUCE DOCUMENTS, INFORMATION, OR OBJECTS IN A CIVIL ACTION

|

To: Capital Advance Solutions, LLC,
| c/o its registered Agent Charles Betta, 3 Oldwick Ct, Leonardo, NJ 07748

Production: YOU ARE COMMANDED to produce at the time, date, and place set forth below the following
documents, electronically stored information or objects, and to permit inspection, copying, testing, or
sampling of the material for Capital Advance Solutions, LLC:

e Astatement of current assets, including cash and non-cash assets, as well as any payables or debts
owed to the company.
° Every bank account held by the company from Jan-2016 until present, including:
_ 0 Institution and Branch
o Current value
o Account Number
- © Name on the account

o If closed, date closed and to which accounts or entities the funds remaining were transferred

|
| on or shortly before closure.
! The certificate of dissolution or termination of the business (if any) from the secretary of state (NJ)
| recording the termination of the LLC.
e: Astatement of ownership percentages (as usually filed as part of Form 1065 if a partnership or LLC) for

the years 2016-2020.
Case 4:18sGppbira eh prdd ade BOGUMeAB, InfdAMMbddh 7 Gbjédts ie CMPAetiorrage 9 of 9

a

e Atrial balance statement and P&L statement for the company for the EOY accounting for 2016-2019,
and current date (if any), including equity value held by partners or owners of the company, by partner
or owner.

e Astatement of all assets or payments disbursed to the owners for the above period, including the

disposition of assets upon termination (if any) of the company.

To be attested to by affidavit by Mr. Betta as owner and agent of the company, or by its current custodian of

records (if different).

Place: Via e-mail from your ordinary place of Date and Time DUE: 45 calendar days after date of
business, to the email address: issuance, by 5:00 pm EST
Paul.R.E.Schumacher@gmail.com, on or before the
specified date. (or at your ordinary place of
business to our designated agent at a mutually-
agreed time and date, should the court not allow
for electronic delivery.)

Date Requested : 11-FEB-2021

OR

 

 

Signature of Clerk or Deputy Clerk Attorney’s Signature

 

The name, e-mail address, and telephone number of the pro se litigant, Paul Schumacher, who issues or
requests this subpoena, are: Paul R. F. Schumacher (pro se); Paul. R.F.Schumacher@gmail.com; 979-476-8326.
